Order of the Supreme Court, Queens County, dated April 11, 1973, affirmed. No opinion. Appeal from order of the same court dated July 20, 1973 dismissed. No appeal may be taken from an order denying reargument of a motion (Kornstein v. New York Tel. Co., 26 A D 2d 820; Creason v. Jaeger, 16 A D 2d 838). Respondent is awarded one bill of $20 costs and disbursements to cover both appeals. The examinations shall proceed at the place indicated in the order dated April 11, 1973 upon a written notice of not less than 10 days. Hopkins, Acting P. J., Martuscello, Shapiro, Christ, and Brennan, JJ., concur.